IN TH

ABDUL HADI OMER MAHMOUD FARAJ,

FILED

E UNITED sTATEs DISTRICT CoURT
Fc)R THE DISTRICT oF coLUMBIA
MAR 2 0 2009
N»wcv MAY£H wartime
u.s, o¢srmcr coi)qn¥' CLERK

Petitioner,
v.
BARACK H. OBAMA, et al.

Respondents.

case N<». 1:05Cv01490 (PLF)

ORDER

This matter comes before the Court on Petitioner’s unopposed motion for a further

enlargement of time to file his

considered the papers submittc

traverse to Respondents’ amended factual return. The Court has

“d in support of such motion and the lack of opposition to such

motion and is otherwise duly advised in the premises. lt is now, therefore, upon consideration,

ORDERED, that Petiti

)ner’s motion be, and it hereby is, GRANTED; and it is further

ORDERED, that the tiilne for filing Petitioner’s traverse be, and it hereby is, enlarged

from March l6, 2009, to and il

Dated: March 2009
Washington, D.C.

icluding April 30, 2009.

W¢J.Z'#:---

UN'ITED sTATEs D`PS~TR`IT:T JUDGE